In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                     No. 16-431V
                                 (not to be published)

*****************************
KRISTINA RAAB and ROBERT RAAB, on   *                    December 16, 2016
behalf of J.R., a minor,            *
                                    *                    Joint Stipulation of Dismissal;
                       Petitioners, *                    Rule 21(a); No Judgment; Order
                                    *                    Concluding Proceedings
                v.                  *
                                    *
SECRETARY OF HEALTH AND             *
HUMAN SERVICES,                     *
                                    *
                       Respondent.  *
                                    *
*****************************

                        ORDER CONCLUDING PROCEEDINGS

        On December 15, 2016, pursuant to Vaccine Rule 21(a)(1)(B), the parties filed a joint
stipulation stating that above-captioned case should be dismissed.

       Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

   IT IS SO ORDERED.

                                                          /s/ Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Special Master